UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                             6/21/21



  United States of America,

                 –v–
                                                                   20-cr-309 (AJN)
  Cortez Fowlkes,
                                                                       ORDER
                         Defendant.


ALISON J. NATHAN, District Judge:

       On June 21, 2021, the Court was informed that the Defendant does not have access to

videoconference technology, and the Defendant requested that the Court proceed via

teleconference. Accordingly, IT IS ORDERED that the June 22, 2021 proceeding will take place

by teleconference. At 2:00 p.m. on June 22, the parties shall dial 888-363-4749 and enter access

code 9196964#. The press and members of the public may use the same dial-in information but

will not be permitted to speak.

       SO ORDERED.

 Dated: June 21, 2021
        New York, New York
                                                ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge
